Case 4:19-cv-10372-MFL-APP ECF No. 36, PageID.885 Filed 04/21/21 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ARTHUR MULLINS,
                                             Case No. 19-cv-10372
       Plaintiff,                            Honorable Matthew F. Leitman
v.                                           Magistrate Judge Anthony P. Patti


FORD MOTOR COMPANY;
and BRIAN BUTCHER, an individual.

      Defendants.
____________________________________________________________/
JAMES B. RASOR (P43476)        THOMAS J. DAVIS (P78626)
ANDREW J. LAURILA (P78880)     SARAH L. NIRENBERG (P77560)
Rasor Law Firm, PLLC           Kienbaum Hardy
Attorneys for Plaintiff        Viviano Pelton & Forrest, P.L.C
201 E. Fourth St.              280 N. Old Woodward Ave., Ste. 400
Royal Oak, MI 48067            Birmingham, MI 48009
(248) 543-9000                 (248) 645-0000
jbr@rasorlawfirm.com           tdavis@khvpf.com
ajl@rasorlawfirm.com           snirenberg@khvpf.com
____________________________________________________________/

     PLAINTIFF’S RESPONSE TO THE COURT’S APRIL 14, 2021 ORDER
                        FOR SHOW CAUSE

       NOW COMES, Plaintiff, ATHUR MULLINS, by his attorneys, Rasor Law

Firm, PLLC, and for his Response to the Court’s Show Cause as to why this action

should not be remanded to State Court.

       As stated in this Honorable Court’s Show Cause Order, this underlying

employment matter was removed by Defendant on February 6, 2019 to this Court

based on Federal Question jurisdiction. The parties engaged in discovery for over a
                                         1
Case 4:19-cv-10372-MFL-APP ECF No. 36, PageID.886 Filed 04/21/21 Page 2 of 6




year, including multiple depositions—Plaintiff was deposed twice given the length

of events—and voluminous amounts of written discovery. Following the close of

discovery, both parties moved for summary judgement on November 19 and 20,

2020, respectively, solely arising out of Plaintiff’s disability discrimination claim

under the Michigan Persons with Disability Civil Rights Act. As the Court has noted,

the parties agreed summary judgment regarding Plaintiff’s FMLA claim was

appropriate. This FMLA claim formed the basis of this Court’s jurisdiction and the

Court’s supplemental jurisdiction to hear Plaintiff’s state PWDCRA claim pursuant

to 28 U.S.C.A. § 1367.

      Plaintiff does not disagree that the Sixth Circuit has generally held that when

a federal court has dismissed a plaintiff’s federal-law claims, the court “should not

ordinarily reach the plaintiff’s state-law claims.” Moon v. Harrison Piping Supply,

465 F.3d 719, 728 (6th Cir. 2006). There is not a per se rule prohibiting a federal

court from exercising supplemental jurisdiction despite the federal claim(s) being

dismissed because “supplemental jurisdiction is a doctrine of discretion, not of

plaintiff’s right.” Harper v. AutoAlliance Intern., Inc., 392 F.3d 195, 211 (6th Cir.

2004). “There are, however, circumstances where a district court should retain

supplemental jurisdiction even if all of the underlying federal claims have been

dismissed.” Gamel v. City of Cincinnati, 625 F.3d 949, 952 (6th Cir. 2010).




                                          2
Case 4:19-cv-10372-MFL-APP ECF No. 36, PageID.887 Filed 04/21/21 Page 3 of 6




        In Harper, the Sixth Circuit identified various factors relevant to this

discretionary decision. First, “[a] district court should consider the interests of

judicial economy and the avoidance of multiplicity of litigation and balance those

interests against needlessly deciding state law issues.” 392 F.3d at 211 (internal

citations omitted). The Court may also “consider whether the plaintiff has used

manipulative tactics to defeat removal and secure a state forum, such as simply by

deleting all federal-law claims from the complaint and requesting that the district

court remand the case.” 392 F.3d at 211 (internal citations omitted).

        The Harper Court relied on Taylor v. First of America Bank-Wayne, 973 F.3d

1284 (6th Cir. 1992) for an instance of when a court should retain jurisdiction and

decide the state claims irrespective of the federal claims being dismissed. The

following facts in Taylor supported this argument: (1) the case had been on the

district court’s docket for almost two years; (2) “the parties had completed discovery

and compiled a voluminous record”; (3) the “plaintiffs’ federal claim was not

abandoned until the filing of the amended complaint”; and (4) “an extensively

briefed summary judgment motion was ripe for a ruling by the district court.” Id. at

1288.

        This case is analogous to Harper and Taylor in that it poses a unique

circumstance where the general rule of remand following the federal claims’

dismissal should be disregarded. First, the case was never litigated in state court, but


                                           3
Case 4:19-cv-10372-MFL-APP ECF No. 36, PageID.888 Filed 04/21/21 Page 4 of 6




was immediately removed to this Honorable Court on February 6, 2019. As such,

litigation has taken over two years, though part of that duration related to COVID-

19. Second, discovery has closed and there is a voluminous record. This much is

evident in that Defendants’ motion for summary judgment relies on eleven exhibits

and Plaintiff’s motion encompasses twenty-nine exhibits. Third, the case did not

become remand-able until summary judgment motions were filed. Plaintiff did not

agree to dismiss his FMLA claim based on forum shopping or to defeat the Court’s

jurisdiction, but only to narrow the issues for the Court and streamline what truly

motivated Defendants’ arbitrary, discriminatory treatment of Plaintiff. And fourth,

the parties’ substantive motion(s) for summary judgment are pending before the

Court and ripe for decision.

      The Court’s show cause also refers to declining jurisdiction based on an

unsettled issue of Michigan law: “whether the PWDCRA limits or prohibits mental-

health examinations in order to determine whether an employee is fit for duty.” (ECF

No. 35, Page ID 883). While novel or complex issues of state law can provide the

basis for the declination of supplemental jurisdiction under 28 U.S.C. § 1367(c)(1),

such is not the case here. This case is not about the validity or ability of Defendant

to require Plaintiff to take a mental-health examination. Indeed, Defendant’s

reference to the same is a red herring. Plaintiff’s disability claim does not allege that

FMC lacked the ability to send him to a fit-for-duty mental-health examination.


                                           4
Case 4:19-cv-10372-MFL-APP ECF No. 36, PageID.889 Filed 04/21/21 Page 5 of 6




(Plaintiff’s MSJ, ECF No. 27, Page ID 466-472). The argument is that Defendant’s

discriminatory attitude towards Plaintiff’s disability (depression and anxiety)

prompted this examination. This difference is critical because Plaintiff does not

facially   challenge   FMC’s    presumably     collectively   bargained    fit-for-duty

requirement. Instead, the argument is that FMC deployed this procedure in this

specific context with a discriminatory animus.

      All the circumstances here lead towards the Court continuing to exercise its

discretion and rule on the pending motions regarding Plaintiff’s state PWDCRA

claims. The pending dispositive motions rely on a significant evidentiary record and

were filed after two years of litigation in this Court. They are unequivocally ripe for

this Honorable Court’s review. Remanding this matter back to Wayne County when

the case is at the procedural finish line would result in a substantial delay in

resolution and evade judicial economy. There is no question, however, that this

Honorable Court does have the discretion to remand to Wayne County as evidenced

by the precedent cited in the Court’s April 14 Order. This is not a question of proper

jurisdiction; it is merely whether the Court should exercise its wise discretion. And

in this case, both judicial economy and the parties’ rights will be best served by this

Court retaining supplemental jurisdiction and deciding the parties’ pending motions.




                                          5
Case 4:19-cv-10372-MFL-APP ECF No. 36, PageID.890 Filed 04/21/21 Page 6 of 6




       WHEREFORE, and for the reasons set forth above, Plaintiff respectfully

requests that this Honorable Court retain jurisdiction despite the lack of a federal

question jurisdiction.

       Counsel for plaintiff and defendant conferred before submitting respective

statements and agree that this Court should retain jurisdiction rather than remand to

state court.

                                              Respectfully Submitted,

                                              THE RASOR LAW FIRM, PLLC

                                              /s/ Andrew J. Laurila
                                              ANDREW J. LAURILA (P78880)
                                              Attorney for Plaintiff
                                              201 E. 4th Street
                                              Royal Oak, MI 48067
Dated: April 21, 2021




                                          6
